Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, filed on 12/21/2021, with respect to 35 U.S.C. §112(f) have been fully considered and the office action was corrected. The claim limitations use the word “unit” and 35 U.S.C. §112(f) is invoked. The claim interpretation has been updated accordingly.
Applicant's arguments, filed on 12/21/2021, with respect to 35 U.S.C. §103  have been fully considered but they are not persuasive.
Applicant asserts that Horvitz as modified by Fan and Liddy does not distinctly disclose "the first question information generating unit is configured to generate the question information prior to the second question information generating unit." The Examiner points to FIG. 8 of Karov to "disclose the generation order of candidate alternatives" as reading on this claim limitation. However, blocks 812 and 814 of Karov are related to generating candidate alternatives using a semantic model and a phonetic/language model, respectively. Particularly Karov discloses in "block 812...the computing device 102 generates candidate alternatives based on potential mappings between candidate alternatives and user intents or slots" (see paragraph [0053]), and in "block 814...the computing device 102 may generate candidate alternatives that sound similar to existing alternatives, are syntactically correct, or are linguistically fluent based on existing candidate alternates" (see paragraph [0055]). Such disclosure of alternatives does not teach or suggest an order of generating information, as claimed in amended claim 1.

Examiner respectfully disagrees.
Karov describes candidates as the interpretations of the natural langue requests; Therefore, “candidate alternatives using semantic model” reads on “the first question information” and “candidate alternatives using phonetic/language model” reads on “the 

    PNG
    media_image1.png
    170
    430
    media_image1.png
    Greyscale

Therefore, Karov teaches "the first question information generating unit is configured to generate the question information prior to the second question information generating unit." The rejection is proper.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim No.
Limitation
Imported Structure
1,12
receiving unit configured to receive
It is sufficiently described in [0129] and Fig. 1.
[0016] “The dialog processing platform 20 includes a user input processing unit 21 as an example of a receiving unit and a type receiving unit”
 [0128] 
“The user terminal 500 is configured with, for example, a computer such as a PC, and includes a dialog processing platform selection receiving unit 501, a dialog processing platform switching commanding unit 502 as an example of a request destination switching unit, and a dialog processing platform switching interface 503. These functional units processor of the user terminal 500 executing a program.”

first question information generating unit configured to generate
It is sufficiently described in [0023] and Fig. 1.
[0023] “Here, the machine learning platform 50 is an example of a first question information generating unit”
[0025] “The machine learning platform 50 includes a teacher data storage unit 51, a learning data generation processing unit 52, a learning data storage unit 53 … The learning data generation processing unit 52, the machine learning processing unit 54, and the machine-learned model 55 are configured, for example, by the processor executing a program (a question answering program). The teacher data storage unit 51 and the learning data storage unit 53 is configured with a memory such as a RAM, or a storage device.
1,4,12
second question information generating unit configured to generate
It is sufficiently described in [0023] and Fig. 1.
[0023] “Here, the machine learning platform 50 is an example of … a second question information generating unit”
[0025] “The machine learning platform 50 includes a teacher data storage unit 51, a learning data generation processing unit 52, a learning data storage unit 53 … The learning data generation processing unit 52, the machine learning processing unit 54, and the machine-learned model 55 are configured, for example, by the processor executing a program (a question answering program). The teacher data storage unit 51 and the learning data storage unit 53 is configured with a memory such as a RAM, or a storage device.
1,3,12
answer search processing unit configured to search
It is sufficiently described in [0021] and Fig. 1.
[0021] “The question summary inquiry processing platform 30 includes a question summary inquiry processing unit 31 as an example of a generation control unit, an answer search processing unit 32”
[0016] “The user input 
processing unit 21, the dialog output processing unit 22, the dialog processing unit 23, and the question summary inquiry processing platform 30 are configured, for example, by a processor executing a program (a question answering program).”

presentation unit configured to present
It is sufficiently described in [0009] and Fig. 1.
[0020] The question summary inquiry processing platform 30 executes processes of mediating information exchange between the dialog processing unit 23 as an example of a presentation unit and the question summary platform 40.
[0016] “The user input 
processing unit 21, the dialog output processing unit 22, the dialog processing unit 23, and the question summary inquiry processing platform 30 are configured, for example, by a processor executing a program (a question answering program).”
2
vector comparison question information generating unit configured to identify
It is sufficiently described in [0023] and Fig. 1.
[0023] “Here, the machine learning platform 50 is an example of … a vector comparison question information generating unit”
[0025] “The machine learning platform 50 includes a teacher data storage unit 51, a learning data generation processing unit 52, a learning data storage unit 53 … The learning data generation processing unit 52, the machine learning processing unit 54, and the machine-learned model 55 are configured, for example, by the processor executing a program (a question answering program). The teacher data storage unit 51 and the learning data storage unit 53 is configured with a memory such as a RAM, or a storage device.
2
component comparison question information generating unit configured to identify
It is sufficiently described in [0023] and Fig. 1.
[0023] “Here, the machine learning platform 50 is an example of … a vector comparison question information generating unit”
[0025] “The machine learning platform 50 includes a teacher data storage unit 51, a learning data generation processing unit 52, a learning data storage unit 53 … The learning data generation processing unit 52, the machine learning processing unit 54, and the machine-learned model 55 are configured, for processor executing a program (a question answering program). The teacher data storage unit 51 and the learning data storage unit 53 is configured with a memory such as a RAM, or a storage device.

confirmation unit configured to receive
It is sufficiently described in [0085] and Fig. 1.
[0016] “The dialog processing platform 20 includes … a dialog processing unit 23 as an example of a confirmation unit and a type determination unit”
 [0128] 
“The user terminal 500 is configured with, for example, a computer such as a PC, and includes a dialog processing platform selection receiving unit 501, a dialog processing platform switching commanding unit 502 as an example of a request destination switching unit, and a dialog processing platform switching interface 503. These functional units are configured, for example, by a processor of the user terminal 500 executing a program.”
6,9
log storage unit configured to store
It is sufficiently described in [0036] and Fig. 1.
[0035] “The log analysis platform 80 includes a log output processing unit 81, a log data storage unit 82 as an example of a log storage unit, and a log analysis processing unit 83. The log output processing unit 81 and the log analysis processing unit 83 are configured by the processor executing a program (a question answering program). The log data storage unit 82 is configured with a memory such as a RAM, or a storage device.”

6
machine learning processing unit configured to learn
It is sufficiently described in [0027] and Fig. 1.
[0025] “The machine learning platform 50 includes …, a learning data generation processing unit 52, a learning data storage unit 53, a machine learning processing unit 54 as an example of a learning state determination unit, … The learning data generation processing unit 52, the machine learning processing unit 54, and the machine-learned model 55 are configured, for example, by the processor executing a program (a memory such as a RAM, or a storage device.

learning state determination unit configured to measure
It is sufficiently described in [0027] and Fig. 1.
[0025] “The machine learning platform 50 includes …, a learning data generation processing unit 52, a learning data storage unit 53, a machine learning processing unit 54 as an example of a learning state determination unit, … The learning data generation processing unit 52, the machine learning processing unit 54, and the machine-learned model 55 are configured, for example, by the processor executing a program (a question answering program). The teacher data storage unit 51 and the learning data storage unit 53 is configured with a memory such as a RAM, or a storage device.”
8
search processing mediating unit configured to transmit
It is sufficiently described in [0037] and Fig. 1.
[0015] The question answering system 10 is configured with, for example, a general-purpose server or a personal computer (PC), …. The question answering system 10 includes a dialog processing platform 20, a question summary platform 40, a log analysis platform 80, and a document search processing interface 90 as an example of a search processing mediating unit.
9
takeover unit configured to transmit
It is sufficiently described in [0142-0146] and Fig. 21.
[0140] “The takeover interface corresponds to an example of a takeover unit.”
[0015] 
The question answering system 10 is configured with, for example, a general-purpose server or a personal computer (PC).
10
type receiving unit configured to receive
It is sufficiently described in [0129] and Fig. 1.
[0016] “The dialog processing platform 20 includes a user input processing unit 21 as an example of a receiving unit and a type receiving unit”
 [0128] 
computer such as a PC, and includes a dialog processing platform selection receiving unit 501, a dialog processing platform switching commanding unit 502 as an example of a request destination switching unit, and a dialog processing platform switching interface 503. These functional units are configured, for example, by a processor of the user terminal 500 executing a program.”

type determination unit configured to determine
It is sufficiently described in [0074] and Fig. 12.
[0016] “The dialog processing platform 20 includes … a dialog processing unit 23 as an example of a confirmation unit and a type determination unit”
 [0128] 
“The user terminal 500 is configured with, for example, a computer such as a PC, and includes a dialog processing platform selection receiving unit 501, a dialog processing platform switching commanding unit 502 as an example of a request destination switching unit, and a dialog processing platform switching interface 503. These functional units are configured, for example, by a processor of the user terminal 500 executing a program.”
10
generation control unit configured to cause
It is sufficiently described in [0021] and Fig. 1.
[0021] The question summary inquiry processing platform 30 includes a question summary inquiry processing unit 31 as an example of a generation control unit, an answer search processing unit 32, and an answer storage unit 33.
[0016] “The user input 
processing unit 21, the dialog output processing unit 22, the dialog processing unit 23, and the question summary inquiry processing platform 30 are configured, for example, by a processor executing a program (a question answering program).”
12
request destination switching unit configured to output
It is sufficiently described in [0132-0135] and Fig. 20.
[0128] 
computer such as a PC, and includes a dialog processing platform selection receiving unit 501, a dialog processing platform switching commanding unit 502 as an example of a request destination switching unit, and a dialog processing platform switching interface 503. These functional units are configured, for example, by a processor of the user terminal 500 executing a program.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Horvitz (US 7519529 B1 hereinafter Horvitz) in view of Fan et al. (US 2016/0358094 A1, hereinafter Fan) further in view of Karov et al. (US 2018/0107652 A1, hereinafter Karov).
Regarding Claim 1
Horvitz teaches
A question answering system for presenting an answer to an input question, comprising: ([Abstract], “question-answering systems”)
- a receiving unit configured to receive the input question; (Regarding receiving unit, Horvitz teaches a processor and a memory which receive the user input; [Fig. 12]; [Col. 5, ln 42-44] “The query Subsystem 110 can also receive the user input 120 via a natural language processor 116.”)
- a first question information generating unit configured to generate question information for searching corresponding to the received input question by using a learned model for inferring question information from an input question; (Regarding first question information generating unit, Horvitz teaches a processor and a memory(Fig. 12) which enable inferring question [Fig. 3][Col 5, ln 57-61] “The inference engine 112 can be employed to infer informational goals in queries in the user input 120. The inference engine 112 may access parse data produced by the natural language processor 116 and an inference model 160 to facilitate inferring such informational goals.”; “parse data” reads on “question information”)
- an answer search processing unit configured to search for an answer corresponding to the question information by using the question information generated by at least one of the first question information generating unit and the second question information generating unit; (Regarding answer search processing unit, Horvitz teaches a processor and a memory (Fig. 12) which enable information retrieval and Fig. 1 discloses algorithm; [Fig. 1][Col 6, ln 59-63] “The answer generator 114 can, for example, receive as input predictions concerning informational goals and can access, for example, the knowledge data store 170 to retrieve information responsive to the query in the user input 120.”)
- a presentation unit configured to present the answer obtained through the searching. (Regarding presentation unit, Horvitz teaches a processor and a memory (Fig. 12) which enable displaying output and Fig. 1 discloses algorithm; [Fig. 1][Col 5, ln 9-14] “The output 180 can include, but is not limited to, one or more responses, an answer responsive to a query in the user input 120, one or more re-phrased queries, one or more suggested queries (that may be employed, for example, in a QBE system) and/or an error code.”; Fig. 1 discloses Answer Generator sends a searched answer to output)	
Horvitz does not distinctly disclose

	However, Fan teaches
- a second question information generating unit configured to generate question information for searching corresponding to the received input question without using the learned model; (Regarding second question information generating unit, Fan teaches a processor and a memory (Fig. 1) which enable question information generation and Fig. 2 discloses algorithm; [Fig. 3][0041] “Processing proceeds to step S260, where word embedding mod 310 generates a first vector representation of a term in the question.”; [0042] “In other embodiments, for example, the first vector representation is generated using dimensionality reduction on a word co-occurrence matrix.”; “using dimensionality reduction on a word co-occurrence matrix” reads on “without using the learned model”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the question answering system of Horvitz with the vector representation of Fan to provide question information to reduce dimensionality in word matrix thereby reducing the computation burden. (Fan [0042] “for example, the first vector representation is generated using dimensionality reduction on a word co-occurrence matrix.”)
The combination of Horvitz and Fan does not appear to distinctly disclose
- wherein the first question information generating unit is configured to generate the question information prior to generation of question information by the second question information generating unit
	However, Karov teaches
([Fig. 8] 812 and 814 disclose the generation order of candidate alternatives; 812 reads on first question information generation unit and 814 reads on second question information generating unit;)

    PNG
    media_image1.png
    170
    430
    media_image1.png
    Greyscale

[Examiner Note] Karov describes candidates as the interpretations of the natural langue requests; Therefore, “candidate alternatives using semantic model” reads on “the first question information” and “candidate alternatives using phonetic/language model” reads on “the second question information”.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the question answering system of Horvitz and Fan with the alternative question representation of Karov to generate the different question information thereby improving accuracy for understanding user intent (Karov [0045] “Analyzing the larger corpus may allow the computing device 102 to refine CSF contents and probabilities, to improve accuracy.”).

Regarding Claim 2
Horvitz as modified by Fan and Karov teaches all of the limitations of claim 1 as cited above and Fan further teaches
- wherein the second question information generating unit includes at least one of a vector comparison question information generating unit and a component comparison question information generating unit (Regarding vector comparison question information generating unit, Fan teaches a processor and a memory (Fig. 1) which enable question information generation and Fig. 3 discloses algorithm; [Fig. 3][0041] “Processing proceeds to step S260, where word embedding mod 310 generates a first vector representation of a term in the question.”)
- the vector comparison question information generating unit is configured to identify a question candidate having a vector relating to a word ([0041] “For example, some terms in question 402 a could be: “What”, “is”, “an”, “example”, “of”, “a”, “brown”, and “bear.”; it reads on “vector”) that is the same as or similar to the input question among from question candidates serving as candidates for question information prepared in advance and to generate the identified question candidate as question information ([0041] “In another example, the terms could be “What is an example of and “a brown bear.””; this reads on “the identified question candidate”), and the component comparison question information generating unit is configured to identify a question candidate including an expression that is the same as or similar to an expression of a predetermined component of the input question among from question candidates serving as candidates for question information and to generate the identified question candidate as the question information. 
	Same motivation as claim 1.

Regarding Claim 3
Horvitz as modified by Fan and Karov teaches all of the limitations of claim 1 as cited above and Horvitz further teaches
- a confirmation unit configured to, when the question information is generated by at least one of the first question information generating unit and the second question information generating unit, receive a confirmation as to whether or not the generated question information is appropriate from a user who inputs the input question, wherein the answer search processing unit is configured to search for an answer by using the question information indicated in the confirmation received by the confirming unit as being appropriate. (Regarding confirmation unit, Horvitz teaches a processor and a memory (Fig. 12) which enable dialog with user and Fig. 1 discloses algorithm; [Col 20, ln 32-34] “Drive dialog in pursuit of a more appropriate query, seeking input from users on confirmation about the validity of reformulated queries, per their informational goals.”; [Fig. 1][Col 6, ln 59-63] “The answer generator 114 can, for example, receive as input predictions concerning informational goals and can access, for example, the knowledge data store 170 to retrieve information responsive to the query in the user input 120.”)

Regarding Claim 11
	Claim 11 is a method claim corresponding to the steps of claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 1.

8.	 Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Horvitz  in view of Fan in view of Karov and further in view of Liddy et al. (US 5963940 A, hereinafter Liddy)

Regarding Claim 4
Horvitz as modified by Fan and Karov teaches all of the limitations of claim 2 as cited above but does not distinctly disclose
- the second question information generating unit is configured to generate the question information when a confirmation unit receives the confirmation indicating that the question information generated by the first question information generating unit is not appropriate. 
	However, Liddy teaches
- the second question information generating unit is configured to generate the question information when a confirmation unit receives the confirmation indicating that the question information generated by the first question information generating unit is not appropriate. ([Fig. 2] discloses the user feedback (confirmation) from the query and query revision based upon the feedback; “revise query” command reads on “the confirmation indicating that the question information generated by the first question information generating unit is not appropriate”; [8:1-4] “Similarly, queries are shown as being input to GUI 70, and communicated to query processor 50Q, which generates an alternative representation of the query for use by the matcher.”; “generates an alternative representation of the query” reads on “generate the question information”)
Horvitz, Fan and Karov with the user confirmation of Liddy to generate the appropriate question information thereby improving performance in answer matching (Liddy [10:3-7] “this method of disambiguation has general application in other text processing modules to help improve performance”).

Regarding Claim 5
Horvitz as modified by Fan, Karov and Liddy teaches all of the limitations of claim 2 as cited above and  Karov further teaches
- when a confidence level in inference by the learned model for the question information generated by the first question information generating unit is equal to or smaller than a predetermined value ([0069] “For example, the computing device 102 may optimize machine-learned (or otherwise determined) thresholds of the semantic compiler module 202, optimize adaptable thresholds of the request decoder module 204 (including both automatic speech recognition parameters based on user-data and user-history, and recorded queries and dynamic domains, as well as candidate alternatives lattice 218 generation thresholds including scores, weights and interpolation thereof), and optimize dialogue management module 208 trajectories.”; [Fig. 8] 826 discloses the comparison between confidence level and threshold(predetermined value))
Same motivation as claim 1.
Horvitz as modified by Fan and Karov does not appear to distinctly disclose

- the confirmation unit is configured to, when receiving the confirmation indicating that the question information is not appropriate, cause a confirmation as to whether the question information generated by the first question information generating unit is appropriate.
	However, Liddy teaches
- a confirmation unit is configured to cause a confirmation as to whether to be appropriate for the question information generated by the second question information generating unit 
prior to the question information generated by the first question information generating unit ([Fig. 2] discloses the user feedback from the query and query revision based upon the feedback; positive feedback implies that the generated information is appropriate)
- the confirmation unit is configured to, when receiving the confirmation indicating that the question information is not appropriate, cause a confirmation as to whether the question information generated by the first question information generating unit is appropriate. ([Fig. 2] discloses the user feedback from the query and query revision based upon the feedback; positive feedback implies that the generated information is appropriate)
Same motivation as claim 4.

9.	 Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Horvitz in view of Fan in view of Karov further in view of Miranda et al.(US 2017/0278015 A1, hereinafter Miranda)

Regarding Claim 6
Horvitz as modified by Fan and Karov teaches all of the limitations of claim 1 as cited above and Horvitz further teaches
- a log storage unit configured to store a log in which the input question and the question information (Regarding log storage unit, Horvitz teaches a processor and a memory (Fig. 12) which enable storing log and Fig. 3 discloses algorithm; [Fig. 3] discloses input query log storage unit and “input query” reads on “the input question and the question information”)
- a machine learning processing unit configured to learn the learned model by using the log stored in the log storage unit. (Regarding machine learning processing unit, Horvitz teaches a processor and a memory (Fig. 12) which enable information retrieval and Fig. 3 discloses algorithm; [Fig. 3][Col 10, ln 59-61] “The user input 310, via the input query log 330, can be provided to a learning system 340 via a natural language processor 316.”)
Horvitz as modified by Fan does not distinctly disclose
- indicated in a confirmation received by a confirming unit as being appropriate are associated with each other
	However, Miranda teaches
- indicated in a confirmation received by a confirming unit as being appropriate are associated with each other ([0067] “Additionally or alternatively, the database 136 may include and/or store statistical models, word models, and or any other model used to generate the datafield association 134 and/or the association feedback 140.”; “association feedback” reads on “confirmation received by the confirming unit as being appropriate are associated with each other”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the question answering system of Horvitz, Fan and Karov with the association feedback of Miranda to generate the appropriate question information thereby improving accuracy in answer matching (Miranda [0016] “an interesting feature of the systems and methods described herein may be that classifiers may be updated to continuously improve the accuracy of future associations between log entries and categorical identifiers.”).

10.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Horvitz  in view of Fan in view of Karov and further in view of Griffin et al. (US 2019/0318198 A1, hereinafter Griffin).

Regarding Claim 7
Horvitz as modified by Fan and Karov teaches all of the limitations of claim 1 as cited above but does not distinctly disclose
- a learning state determination unit configured to measure a correct answer rate for predetermined learning data with the learned model, to measure a correct answer rate for the predetermined learning data with a new learned model generated by performing a new leaning on the learned model, and to determine whether or not the correct answer rate with the new leaned model is smaller than the correct answer rate with the learned model, wherein the first question information generating unit is configured to use the learned model as it is when the 
However, Griffin teaches
- a learning state determination unit (Griffin teaches a processor and a memory (Fig. 5) which enable determining learning state and Fig. 2 discloses algorithm;) configured to measure a correct answer rate for predetermined learning data with the learned model to measure a correct answer rate for the predetermined learning data with a new learned model generated by performing a new learning on the learned model, ([0019] “the newly trained models that are generated from this data is tested for accuracy.”; “tested for accuracy” reads on “measure a correct answer rate”) and to determine whether or not the correct answer rate with the new leaned model is smaller than the correct answer rate with the learned model, wherein the first question information generating unit is configured to use the learned model as it is when the learning state determination unit determines that the correct answer rate with the new leaned model is smaller than the correct answer rate with the learned model, and the first question information generating unit is configured to use the new learned model when the learning state determination unit does not determine that the correct answer rate with the new leaned model is smaller than the correct answer rate with the learned model ([Fig. 2][0010]; discloses the algorithm to select the model with higher score between the current learned model and the new learned model”).
Horvitz and Fan and Karov with the model assessment of Griffin to get the best learned model thereby achieving better predictive accuracy (Griffin [0017] ).

5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Horvitz  in view of Fan in view of Karov and further in view of Kim et al. (US 2019/0042574 A1, hereinafter Kim).

Regarding Claim 8
Horvitz as modified by Fan and Karov teaches all of the limitations of claim 1 as cited above but does not distinctly disclose
- a search processing mediating unit configured to, when appropriate question information corresponding to the input question fails to be generated, transmit the input question to a predetermined search system, receive a search result from the search system, and present the search result.
	However, Kim teaches
- a search processing mediating unit (Kim teaches a processor and a memory (Fig. 2B) which enable transferring search and [0067] discloses algorithm;) configured to, when appropriate question information corresponding to the input question fails to be generated, transmit the input question to a predetermined search system, receive a search result from the search system, and present the search result. ([0067] “the processor 150 may generate a query based on the obtained text information, and control the communication interface 120 to transmit the generated query to an external search server. In addition, the processor 150 may receive a search result in response to a query from the external search server via the communication interface 120, and control the display 110 to provide the received search result.”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the question answering system of Horvitz and Fan with the external search of Kim to get the appropriate answer thereby achieving high relevancy in answer matching (Kim [0172]).

6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Horvitz  in view of Fan in view of Karov and further in view of Boutcher et al. (US 8,817,968 B1 hereinafter Boutcher).

Regarding Claim 9
Horvitz as modified by Fan and Karov teaches all of the limitations of claim 1 as cited above and Horvitz further teaches
a log storage unit configured to store a log in which the input question and the question information generated by the first question information generating unit and the second question information generating unit are associated with each other; (Regarding log storage unit, Horvitz teaches a processor and a memory (Fig. 12) which enable storing log and Fig. 3 discloses algorithm; [Fig. 3] discloses input query log storage unit and “input query” reads on “the input question and the question information”)
Horvitz as modified by Fan and Karov does not distinctly disclose


However, Boutcher teaches
- a takeover unit configured to transmit a log corresponding to the input question stored in the log storage unit to a manned response system when appropriate question information corresponding to the input question fails to be generated. (Regarding takeover unit, Boutcher teaches a processor and a memory (Fig. 6) which enable request transfer and Fig. 4A discloses algorithm; [Col 7, ln 13-17] “The user's response may not be understood by the automated system. The session details and the inbound message 328 may then be forwarded to the live agent or human assistant 330 so the message may be interpreted.”; “may not be understood by the automated system” reads on “appropriate question information corresponding to the input question fails to be generated”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the question answering system of Horvitz, Fan and Karov with the manned response of Boutcher to get the exact question information thereby improving quality of user assistance (Boutcher [Col 1, ln 38-47]).

7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Horvitz  in view of Fan in view of Karov and further in view of Ignatyev (US 2017/0236060 A1 hereinafter Ignatyev).
Regarding Claim 10
Horvitz as modified by Fan does not distinctly disclose

- a type receiving unit configured to receive a type of the input question; 
- a type determination unit configured to determine whether or not the type received by the type receiving unit is suitable for a process of generating the question information corresponding to the input question by the first question information generating unit; and 
- a generation control unit configured to cause the second question information generating unit to generate the question information without generating the question information by the first question information generating unit when the type determination unit determines that the type is not suitable for the process of generating the question information corresponding to the input question.
However, Ignatyev teaches
- a type receiving unit (Ignatyev teaches a processor and a memory (Fig. 5) which enable receiving type and Fig. 4 discloses algorithm) configured to receive a type of the input question; ([0090] “Identifying or determining a category or type of data being entered into the system or being evaluated after having previously been entered and stored (as suggested by step or stage 402, where this identification/determination may be performed by means of a user input, detection of a characteristic of the category or type of data, a semi- or fully automated discovery process, etc.”)
- a type determination unit (Ignatyev teaches a processor and a memory (Fig. 5) which enable determining type and Fig. 4 discloses algorithm) configured to determine whether or not the type received by the type receiving unit is suitable for a process of generating the question information corresponding to the input question by the first question information generating [0091] “Based on the identified/determined category, determining an appropriate algorithm, heuristic, or other form of data analysis technique applicable for use”; [Fig. 4] discloses the which step should be run based on the type determination result which reads on “generation control”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the question answering system of Horvitz and Fan with the type determination of Ignatyev to generate the appropriate question information thereby achieving higher accuracy in answer prediction (Ignatyev [0076]).      


8.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Horvitz  in view of Fan in view of Karov and further in view of Adisesha (US 2015/0341464 A1 hereinafter Adisesha).

Regarding Claim 12
Horvitz teaches
A question answering integrated system comprising a plurality of question answering systems each for presenting an answer to an input question: ([Abstract], “question-answering systems”; “systems” implies a plurality of question answering systems) wherein each of the question answering systems comprise
- a receiving unit configured to receive the input question; (Regarding receiving unit, Horvitz teaches a processor and a memory which receive the user input; [Fig. 12]; [Col. 5, ln 42-44] “The query Subsystem 110 can also receive the user input 120 via a natural language processor 116.”)
- a first question information generating unit configured to generate question information for searching corresponding to the received input question by using a learned model for inferring question information from an input question; (Regarding first question information generating unit, Horvitz teaches a processor and a memory(Fig. 12) which enable inferring question information and Fig. 3 discloses algorithm; [Fig. 3][Col 5, ln 57-61] “The inference engine 112 can be employed to infer informational goals in queries in the user input 120. The inference engine 112 may access parse data produced by the natural language processor 116 and an inference model 160 to facilitate inferring such informational goals.”; “parse data” reads on “question information”)
- a confirmation unit configured to, when the question information is generated by at least one of the first question information generating unit and the second question information generating unit, receive a confirmation as to whether or not the generated question information is appropriate from a user who inputs the input question, wherein the answer search processing unit is configured to search for an answer by using the question information indicated in the confirmation received by the confirming unit as being appropriate. (Regarding confirmation unit, Horvitz teaches a processor and a memory(Fig. 12) which enable dialog with [Col 20, ln 32-34] “Drive dialog in pursuit of a more appropriate query, seeking input from users on confirmation about the validity of reformulated queries, per their informational goals.”; [Fig. 1][Col 6, ln 59-63] “The answer generator 114 can, for example, receive as input predictions concerning informational goals and can access, for example, the knowledge data store 170 to retrieve information responsive to the query in the user input 120.”)
- an answer search processing unit configured to search for an answer corresponding to the question information by using the question information generated by at least one of the first question information generating unit and the second question information generating unit; (Regarding answer search processing unit, Horvitz teaches a processor and a memory (Fig. 12) which enable information retrieval and Fig. 1 discloses algorithm; [Fig. 1][Col 6, ln 59-63] “The answer generator 114 can, for example, receive as input predictions concerning informational goals and can access, for example, the knowledge data store 170 to retrieve information responsive to the query in the user input 120.”)
- a presentation unit configured to present the answer obtained through the searching. (Regarding presentation unit, Horvitz teaches a processor and a memory (Fig. 12) which enable displaying output and Fig. 1 discloses algorithm; [Fig. 1][Col 5, ln 9-14] “The output 180 can include, but is not limited to, one or more responses, an answer responsive to a query in the user input 120, one or more re-phrased queries, one or more suggested queries (that may be employed, for example, in a QBE system) and/or an error code.”; Fig. 1 discloses Answer Generator sends a searched answer to output)
	Horvitz does not distinctly disclose

	However, Fan teaches
- a second question information generating unit configured to generate question information for searching corresponding to the received input question without using the learned model; (Regarding second question information generating unit, Fan teaches a processor and a memory (Fig. 1) which enable question information generation and Fig. 2 discloses algorithm; [Fig. 3][0041] “Processing proceeds to step S260, where word embedding mod 310 generates a first vector representation of a term in the question.”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the question answering system of Horvitz with the vector representation of Fan to provide question information with or without using a learned model thereby providing better accuracy for answer matching  (Fan [0041]).
The combination of Horvitz and Fan does not appear to distinctly disclose
- wherein the first question information generating unit is configured to generate the question information prior to generation of question information by the second question information generating unit
	However, Karov teaches
- wherein the first question information generating unit is configured to generate the question information prior to generation of question information by the second question information generating unit ([Fig. 8] 812 and 814 disclose the generation order of candidate alternatives; 812 reads on first question information generation unit and 814 reads on second question information generating unit;)

    PNG
    media_image1.png
    170
    430
    media_image1.png
    Greyscale

[Examiner Note] Karov describes candidates as the interpretations of the natural langue requests; Therefore, “candidate alternatives using semantic model” reads on “the first question information” and “candidate alternatives using phonetic/language model” reads on “the second question information”.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the question answering system of Horvitz and Fan with the alternative question representation of Karov to generate the different question information thereby improving accuracy for understanding user intent (Karov [0045] “Analyzing the larger corpus may allow the computing device 102 to refine CSF contents and probabilities, to improve accuracy.”).
	Horvitz as modified by Fan and Karov does not distinctly disclose
- a request destination switching unit configured to, when any one of the question answering systems fails to generate appropriate question information corresponding to the input question, output the input question to another question answering system.
	However, Adisesha teaches
[0020] “The request from the requesting terminal may be received by the interaction system over a network that communicatively couples the requesting terminal and the interaction system. The interaction system may parse the request and forward the request to a plurality of target terminals, over the network.”; [0049] “Further, the request can be parsed by the parsing module 122 based on various validation rules and data in the validation data 132. Additionally, based on parsing achieved by the parsing module 122, the analysis engine 126 can determine the context feature associated with the request and the also the service parameters in the request.”; “target terminals” reads on “another question answering system”; “context feature associated with the request” reads on “question information corresponding to the input question”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the question answering system of Horvitz, Fan and Karov with the request destination switch of Adisesha to transfer the input question to the different question answering system thereby providing prompt response to users (Adisesha [0006]).      

8.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Horvitz  in view of Fan in view of Karov in view of Adisesha and further in view of Samdani et al. (US10795886B1 hereinafter Samdani).

Regarding Claim 13
Horvitz as modified by Fan, Karov and Adisesha teaches all of the limitations of claim 11 as cited above but does not appear to distinctly disclose
- wherein when the first method is performed to generate the question information is performed and a confidence level of the question information is equal to or smaller than a predetermined value, the question information generated by the second method is presented first to a user prior to the question generated by the first method.
	However, Samdani teaches
- wherein when the first method is performed to generate the question information is performed and a confidence level of the question information is equal to or smaller than a predetermined value, the question information generated by the second method is presented first to a user prior to the question generated by the first method. ([Fig. 2B] discloses the first question information(“first group” at 214) and the question information generated by the second method(“second group” at 234); if the first confidence value is smaller than a predetermined values (216) then the question information generated by the second method can be presented to a user through 234->236->238->220->222 or 234->236->230->232->220->222.)

    PNG
    media_image2.png
    919
    584
    media_image2.png
    Greyscale

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the question answering system of Horvitz, Fan, Karov and Adisesha with the query routing of Samdani to improve the accuracy of the question information generation (Samdani [0006] “As a result, the system is able to seamlessly provide service to users while minimizing resource usage and continuing to improve the accuracy of the responses.”).      


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG WON LEE whose telephone number is 571-272-8508.  The examiner can normally be reached on Mon-Fri 0730-1730.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SUNG W LEE/
Examiner, Art Unit 2129
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129